Citation Nr: 0946549	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  00-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 
1994.  

Service connection for PTSD was originally denied by the 
Regional Office (RO) in a March 1999 rating action.  The 
Veteran did not file a timely appeal.  In a March 2000 rating 
decision the RO again denied service connection for PTSD.  
When this case was previously before it in February 2005, the 
Board of Veterans' Appeals (Board) concluded that new and 
material evidence had been received, and reopened the claim 
for service connection for PTSD.  In addition, the Board 
remanded the claim for additional development of the record.  
As the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The issue of service connection for an acquired psychiatric 
disability other than PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
Veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an August 2002 letter, issued prior to the rating decision 
on appeal, and in March and May 2007 letters, the VA provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The May 2007 letter advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The case was last readjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, private and VA 
medical records, VA examination reports, and the Veteran's 
testimony at a hearing before the undersigned. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(4).  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The evidence supporting the Veteran's claim includes her 
statements.  The Veteran has set forth her stressors in 
various statements, during the April 2003 hearing and in 
medical reports.  In a statement received in 1998, the 
Veteran asserted that she was punished for not giving in to 
the advances or demands of her drill sergeants during basic 
training.  She claims that one drill sergeant told her that 
if she did not sleep with him, he would make her stay [in 
training] hell.  She maintains that when she tried to tell 
the senior drill instructor, he did not believe her and that 
made the drill instructor punish her more.  She states that 
when she went to her first duty station, she was the victim 
of a date rape.  During the hearing, she testified that this 
occurred in the spring of 1984.  She maintains that these 
events resulted in her gaining a lot of weight in service.  
When seen in a VA outpatient clinic in September 2004, the 
Veteran said that another stressor in service was when she 
had a miscarriage.  

The service treatment records reflect that the Veteran 
weighed 132 pounds on the entrance examination in September 
1982.  In July 1983, she weighed 141 pounds; in October 1984, 
her weight was 151 pounds, and in October 1985, her weight 
was 172 pounds.  She underwent a dilatation and curettage for 
a "missed abortion" in June 1986.

VA outpatient treatment records show that the Veteran was 
seen in the Women's Mental Health Assessment Clinic in April 
1997.  She related that she had no acute issues or problems 
that prompted the assessment, but decided it was about time 
she talked about her past.  She noted that she had often been 
"hit on" by other servicemen while in service, and that she 
was the object of snide remarks.  

In a statement received in 1998, R.L. indicated she had known 
the Veteran for about 15 years, and had gone to basic 
training with her.  They later were in the same unit.  She 
noted that she went through a lot with the Veteran and they 
talked about everything.  She stated the Veteran had confided 
to her about the things she endured in basic training, 
including how she was treated by the drill sergeants.  R.L. 
also mentioned what had occurred with the Veteran's date.  
She added that she had remained in contact with the Veteran 
following service and stated that she was having a hard time 
dealing with what had happened to her in service.  

The Veteran was afforded a VA psychiatric examination in 
March 1999.  She described being sexually harassed by her 
supervisor during basic training, and said she was abused 
mentally and physically by it.  Following an examination, the 
impression, based on the Veteran's mental status and history, 
was PTSD.  

On VA general medical examination in March 1999, the examiner 
indicated the Veteran had PTSD, due more likely than not to 
sexual abuse both in service and out of service.  

The evidence against the Veteran's claim includes the service 
treatment and personnel records, and the post-service medical 
evidence.  The service treatment records are negative for 
complaints or findings of PTSD.  

Various evaluations in the personnel records reflect that the 
Veteran was deemed fully capable or was listed as among the 
best.  

When seen in a VA outpatient treatment clinic in April 1997, 
the Veteran reported she had been sexually abused by her step 
father when she was 11 years old, and that he subsequently 
killed her mother during an argument.  In September 2004, she 
asserted that she had witnessed her mother being killed.  

The Veteran was afforded a VA psychiatric examination in 
August 2009.  The examiner noted he reviewed the claims 
folder and the medical records.  He summarized some of the 
findings.  He noted that when she was hospitalized in 
September 2004, a therapy session indicated multiple traumas 
contributed to the Veteran's depression.  He pointed out that 
the Veteran had become pregnant when she was 13 years old and 
that this had set her apart socially.  It was also indicated 
she had been expelled from school in tenth grade for fighting 
and "cussing out teachers."  It was reported that the 
Veteran recalled having suicidal ideation when she was 
pregnant at 13.  Regarding PTSD symptoms, the examiner noted 
the Veteran reported minimal symptoms of PTSD and that she 
did not meet the criteria for it.  The diagnosis was major 
depressive disorder, recurrent.  The examiner specifically 
stated the Veteran did not meet the criteria for PTSD.  He 
noted the Veteran reported pre-service and in-service trauma.  
He observed that while the Veteran had been diagnosed with 
PTSD in the past, recent records and her self-report during 
the examination did not indicate the presence of PTSD.  He 
pointed out that the Veteran experienced periods of recurrent 
depression.  

The Board concludes that the references in the medical 
records to PTSD are of less probative value than the opinion 
rendered by the VA examiner following the psychiatric in 
August 2009.  In this regard, the Board emphasizes that this 
conclusion was made based upon a review of the claims folder.  
An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

The Board observes that the there is no indication that the 
diagnoses of PTSD were predicated on a review of the claims 
folder.  Moreover, the examiner in August 2009 provided a 
rationale for his opinion.  The Board finds, therefore, that 
greater probative value must be attributed to this 
conclusion.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  


ORDER

Service connection for PTSD is denied.


REMAND

The Court has held that a claim for service connection for 
PTSD includes claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this regard, the Board notes that 
following the August 2009 VA psychiatric examination, the 
examiner opined that it was impossible to parcel out what 
proportion of the Veteran's depression was attributable to 
various traumas.  He added that the clinical record and the 
Veteran's self-report indicated that pre-service traumas 
served as the primary source of emotional trauma.  He 
observed that the pre-service history was also significant 
for likely childhood depression.  

The Board notes that the RO has not adjudicated a claim for 
service connection for an acquired psychiatric disability 
other than PTSD.  In addition, the Veteran has not been 
furnished a VCAA letter addressing the claim for service 
connection for an acquired psychiatric disability other than 
PTSD.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC must review the Veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to the claim 
for service connection for an acquired 
psychiatric disability other than PTSD.  
The letter should also advise the Veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded for her claimed 
condition, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should adjudicate a claim 
for service connection for an acquired 
psychiatric disability, other than PTSD.  
The RO should consider whether a pre-
service psychiatric disability was 
aggravated by service.  If the decision 
is adverse to the Veteran, and she files 
a timely appeal, the case should be 
returned to the Board, if applicable 
appellate procedures are followed.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


